Title: To Thomas Jefferson from Francis Eppes, 2 January 1793
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington Janry. 2d. 1793

 Yours of 19th. of last month I received the day before yesterday. Carys Exr. has mentiond no particular sum tho’ told me it woud be considerable, its the whole amount of the hire of 180 Negros for the last year. I expect to see the Exr. on the tenth of this month after which I will write you more particularly, in the mean time, shou’d he make me a payment, it shall be deposited in Mr. Browns hands, subject to your order; that is your proportion of what ever I receive. I am at present unable to inform you what will be the amount of the whole debt tho hope after seeing Mr. Hay the Commisioner shall be furnishd with the papers and will then inform you, from what Idea I have of the payments it cant be far short of £3000 however this is mear conjecture for I have had no papers in my possession for several years. I am glad to hear of the Dukes retreat. I cant help Flatering myself its preparatory to his being Cornwallis’d or Burgoind a circumstance that will give me highest gratification. Wheat fluctuates here from a dollar to 6/8 but by no means fixd. The Merchants seam determin’d to take every advantage of the planter-necessities. You will oblige me very much by informing what you think of this business, whether the European prices will justify more than the above prices and whether then it will be prudent to keep wheat until spring. Tell Jack he has grown lazy. We think he might write oftner. We are all well and unite in our best affections to yourself Polly and Jack. I am Dr Sir Your Friend

Frans. Eppes

 P.S. Tell Jack I shall write him on the tenth from Richmond.

